     Case 3:19-cv-00114-MMD-WGC Document 53 Filed 08/19/20 Page 1 of 3


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     KARL KIPLING KNIGHT II,                            Case No. 3:19-cv-00114-MMD-WGC

7                                     Plaintiff,                       ORDER
             v.
8
      DJUKIC, et al.,
9
                                 Defendants.
10

11          This is a civil rights case involving Plaintiff Karl Kipling Knight II, who was in the

12   custody of the Nevada Department of Corrections at the time he filed this action. (ECF No.

13   33 at 1.) Before the Court is Plaintiff’s objection (ECF No. 39) to United States Magistrate

14   Judge William G. Cobb’s order (ECF No. 37) regarding Plaintiff’s motion to compel (ECF

15   No. 36). For the following reasons, the Court overrules Plaintiff’s objection. 1

16          Magistrate judges are authorized to resolve pretrial matters subject to district court

17   review under a “clearly erroneous or contrary to law” standard. 28 U.S.C. § 636(b)(1)(A);

18   Fed. R. Civ. P. 72(a) (a “district judge . . . must consider timely objections and modify or

19   set aside any part of the order that is clearly erroneous or is contrary to law”); see also LR

20   IB 3-1(a) (“A district judge may reconsider any pretrial matter referred to a magistrate judge

21   in a civil or criminal case under LB IB 1-3, when it has been shown the magistrate judge’s

22   order is clearly erroneous or contrary to law.”). A magistrate judge’s order is “clearly

23   erroneous” if the court has a “definite and firm conviction that a mistake has been

24   committed.” See United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948). “An order

25   is contrary to law when it fails to apply or misapplies relevant statutes, case law, or rules

26   of procedure.” Jadwin v. County of Kern, 767 F. Supp. 2d 1069, 1110-11 (E.D. Cal. 2011)

27
            1The   Court has also reviewed Defendants’ response (ECF No. 39).
28
     Case 3:19-cv-00114-MMD-WGC Document 53 Filed 08/19/20 Page 2 of 3


1    (quoting DeFazio v. Wallis, 459 F. Supp. 2d 159, 163 (E.D.N.Y. 2006)). When reviewing

2    the order, however, the magistrate judge “is afforded broad discretion, which will be

3    overruled only if abused.” Columbia Pictures, Inc. v. Bunnell, 245 F.R.D. 443, 446 (C.D.

4    Cal. 2007). The district judge “may not simply substitute its judgment” for that of the

5    magistrate judge. Grimes v. City & County of San Francisco, 951 F.2d 236, 241 (9th Cir.

6    1991) (citing United States v. BNS, Inc., 858 F.2d 456, 464 (9th Cir. 1988)).

7           Plaintiff filed a motion to compel Defendants’ production of documents, including a

8    grievance that he alleges he filed on December 12, 2018. (ECF No. 37 at 2.) Judge Cobb

9    made a clerical error and referred to it as the “12/17/2018” grievance, and ordered

10   Defendants to inform the court as to “whether all such documents have been produced

11   and if necessary produce any supplemental materials.” (Id. at 3.)

12          Plaintiff now objects to the clerical error and requests that the Court order

13   production of the December 12, 2018 grievance. (ECF No. 39 at 1.) Defendants respond

14   that Plaintiff did not suffer any prejudice because Defendants—recognizing that there was

15   a clerical error—specifically stated that they were “unable to locate any grievance filed by

16   Mr. Knight on December 12, 2018.” (ECF No. 41 at 2 (citing to ECF No. 40 at 2); see also

17   ECF No. 40-1 at ¶ 3.) The Court agrees with Defendants that the clerical error was de

18   minimis and resulted in no prejudice. (ECF No. 41 at 2.) Because the Court “may

19   reconsider any pretrial matter referred to a magistrate judge,” the Court exercises its

20   discretion in overruling Plaintiff’s objection. LR IB 3-1(a) (emphasis added).

21          Due to the clerical error, Plaintiff also states that he “would like to proceed without

22   his honor William G. Cobb having anything further to do with this case.” (ECF No. 36.) To

23   the extent Plaintiff is asking for Judge Cobb’s recusal, 2 the Court denies his request. A

24   party may seek recusal under 28 U.S.C. §§ 455 and 144. Section 455(a) mandates recusal

25

26
            2Local  Rule IC 2-2 requires that Plaintiff file his motion in a separate document. LR
27   IC 2-2 (“For each type of relief requested or purpose of the document, a separate
     document must be filed . . .”). However, the Court will consider his request since requiring
28   him to file a separate motion would only waste judicial resources, given that there is no
     valid basis for Plaintiff to ask for Judge Cobb’s recusal.
                                                   2
     Case 3:19-cv-00114-MMD-WGC Document 53 Filed 08/19/20 Page 3 of 3


1    if the judge’s impartiality might reasonably be questioned. Section 455(b)(1) compels

2    recusal where a judge has personal bias or prejudice towards the moving party. Section

3    144 provides that a party may submit an affidavit that the presiding judge “has a personal

4    bias or prejudice against [her] or in favor of any adverse party” and requires that said

5    affidavit “state the facts and the reasons” for such belief. As Defendants pointed out here,

6    Plaintiff seeks recusal based on a de minimis clerical error, which is not a basis for recusal

7    under Section 455. (ECF No. 39 at 3.) The Court will therefore deny Plaintiff’s request for

8    Judge Cobb’s recusal.

9           It is therefore ordered that Plaintiff’s objection (ECF No. 39) is overruled.

10

11          DATED THIS 19th day of August 2020.

12

13
                                                MIRANDA M. DU
14                                              CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
